 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 MARLYN MAJANO,                                              Case No.: 2:19-cv-02148-APG-EJY

 4            Plaintiffs                                             Order Remanding Case

 5 v.

 6 STATE FARM MUTUAL AUTOMOBILE
   INSURANCE COMPANY,
 7
        Defendant
 8

 9           I previously directed defendant State Farm to show cause why this action should not be

10 remanded because it had not shown by a preponderance of the evidence that the amount in

11 controversy was satisfied. ECF No. 4. State Farm’s response to my order likewise does not show

12 by a preponderance of the evidence that removal is proper.

13           The complaint does not request a specified amount. State Farm mentions that the

14 plaintiff made $100,000 settlement demands, but it admits that prior to suit being filed, the

15 plaintiff reduced that demand to $70,000. ECF No. 9-13. Additionally, the plaintiff asserts she

16 suffered approximately $47,000 in medical expenses and lost wages. But that is offset by the

17 $25,000 she recovered from the tortfeasor’s insurance as well as another $36,710 that State Farm

18 paid the plaintiff prior to this suit being filed. Id. Further, the plaintiff disputes that she is

19 pursuing a bad faith claim in this case and the complaint does not appear to allege one. ECF Nos.

20 1-1; 7. Accordingly, I cannot exercise subject matter jurisdiction over this action so I will

21 remand it to state court.

22 / / / /

23 / / / /
 1         I THEREFORE ORDER that this case is remanded to the state court from which it was

 2 removed for all further proceedings. The clerk of court is instructed to close this case.

 3         DATED this 8th day of January, 2020.

 4

 5
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    2
